NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4750-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EARL BARLEY, a/k/a
EARLY BARLEY,

     Defendant-Appellant.
________________________

                   Submitted September 16, 2020 – Decided August 6, 2021

                   Before Judges Fuentes and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment Nos. 09-10-
                   2353, 10-10-2481, 11-03-0776, and 12-02-0315.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (David A. Gies, Designated Counsel, on the
                   briefs).

                   Damon G. Tyner, Atlantic County Prosecutor, attorney
                   for respondent (Mario C. Formica, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      On December 16, 2011, defendant Earl Barley pled guilty pursuant to a

negotiated plea agreement to fourth degree possession of marijuana with intent

to distribute, N.J.S.A. 2C:35-5(a)(1) and (b)(l2), third-degree possession of

marijuana with intent to distribute, N.J.S.A. 2C:35-5(a)(l), and second degree

unlawful possession of a handgun, N.J.S.A. 2C:39-5(b). The State charged these

three offenses in three separate indictments. Among the many questions the

judge asked defendant at the plea hearing, the judge specifically inquired

whether defendant was satisfied with the plea agreement negotiated by his

attorney and with the legal services the attorney provided overall. Defendant

answered "yes" to both of these questions.

      The judge release defendant on home confinement, conditioned upon him

having a global positioning satellite (GPS) tracking device on his person at all

times. The judge scheduled his sentencing hearing in March 2012. Soon

thereafter, defendant violated the terms of his release, removed the GPS tracking

device, and absconded. He was apprehended a year later and charged with

fourth degree bail jumping, N.J.S.A. 2C:29-7.




                                                                           A-4750-18
                                       2
        Defendant filed a Slater1 motion to withdraw his guilty pleas, which was

heard and promptly denied as baseless by the judge. Defendant thereafter pled

guilty to the bail-jumping charge and was sentenced on May 8, 2013, to an

aggregate term of five years, with three years of parole ineligibility on all four

charges.      In his direct appeal to this court, defendant argued that any

incriminating statements he made to the police officers should have been

suppressed because he was not apprised of his Miranda2 rights and the trial judge

erred when he denied his motion to withdraw his guilty plea. We rejected these

arguments and affirmed. State v. Barley, A-5249-12, (App. Div. June 15, 2015).

        On April 11, 2018, defendant filed a pro se post-conviction relief (PCR)

petition alleging ineffective assistance of counsel. He claimed his attorney

"failed to investigate witness statement and video[;] failed to pursue defenses,

and ultimately forced [him] to take State's plea [offer]." The court assigned

counsel to represent defendant and the matter came on for oral argument before

Judge Donna M. Taylor on June 13, 2019.             After considering defendant's

unsubstantiated claims and hearing the arguments of counsel, Judge Taylor




1
    State v. Slater, 198 N.J. 145, 157-58 (2009).
2
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                            A-4750-18
                                          3
found defendant did not make out a prima facie case of ineffective assistance of

counsel:

             The petitioner asserts these shortcomings prejudiced
             his case; however, he has failed to substantiate this
             claim. At the plea colloquy he denied that he had any
             defenses and further he was asked whether he had at the
             time of his factual basis . . . , quote, "Control," quote,
             "Over the handgun resulting in his charge for unlawful
             possession of the handgun?" And he answered, "Yes."
             He has failed to show how his counsel’s investigative
             actions constitute ineffective assistance of counsel
             outside the scope of professional competent assistance.
             Therefore his claim of ineffective counsel is denied.

      Against this backdrop, defendant now appeals, raising the following

arguments:

             POINT ONE

             THE PCR COURT ERRED IN DENYING
             DEFENDANT'S   PETITION   WITHOUT    AN
             EVIDENTIARY HEARING WHERE IT DID NOT
             MAKE ANY FACTURAL [SIC] FINDINGS
             INVOLVING     THE      ATTORNEY-CLIENT
             DISCUSSIONS ABOUT THE STRENGTHS AND
             WEAKNESSES OF THE CASE.

                   A. The Performance Of Defendant's Trial
                   Attorney Was Deficient Where He Did Not
                   Consult With Defendant About The
                   Strengths And Weaknesses Of The Case
                   Before Defendant Accepted The Formal
                   Plea Offer.



                                                                          A-4750-18
                                         4
                   B. Defendant Demonstrated That He Was
                   Prejudiced By His Trial Attorney's
                   Performance Where He Would Have
                   Insisted On Going To Trial But For Such
                   Deficient Advice.

            POINT TWO

            THE PCR COURT ERRED WHERE IT DID NOT
            CONDUCT   AN   EVIDENTIARY    HEARING
            WITHOUT DETERMINING AS A MATTER OF
            FACT   WHETHER    DEFENDANT'S    PRIOR
            ATTORNEY DISCUSSED WITH HIS CLIENT THE
            STRENGTHS AND WEAKNESSES OF GOING TO
            TRIAL.

      We reject these arguments and affirm substantially for the reasons

expressed by Judge Taylor in her oral decision. We review a claim of ineffective

assistance of counsel under the two-prong test established by the United States

Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984), and

subsequently adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58

(1987). First, a defendant must demonstrate that defense counsel's performance

was deficient. Strickland, 466 U.S. at 687. Second, he must show there exists

"a reasonable probability that, but for counsel's unprofessional errors, the result

of the proceeding would have been different." Id. at 694.

      Judge Taylor correctly applied this standard to find that defendant's bare

assertions impugning the professional competence of his attorney does not


                                                                             A-4750-18
                                        5
satisfy prong one under Strickland's analytical paradigm. We also agree with

Judge Taylor's conclusion that defendant did not present any competent

evidence of "prejudice" to satisfy prong two under Strickland.           A judge

reviewing a PCR petition has the discretion to conduct an evidentiary hearing

            only upon the establishment of a prima facie case in
            support of post-conviction relief, a determination by the
            court that there are material issues of disputed fact that
            cannot be resolved by reference to the existing record,
            and a determination that an evidentiary hearing is
            necessary to resolve the claims for relief. To establish
            a prima facie case, defendant must demonstrate a
            reasonable likelihood that his or her claim, viewing the
            facts alleged in the light most favorable to the
            defendant, will ultimately succeed on the merits.

            [R. 3:22-10(b).]

      Here, Judge Taylor found defendant did not establish a prima facie case

of ineffective assistance of counsel. In this light, we discern no legal basis to

conclude Judge Taylor abused her discretion when she denied defendant's

application for an evidentiary hearing. State v. Preciose, 129 N.J. 451, 460

(1992).

      Affirmed.




                                                                           A-4750-18
                                        6